Citation Nr: 1416344	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-10 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease.  

2.  Entitlement to a compensable disability evaluation for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1975 to August 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for lumbosacral spine degenerative disc disease.  In November 2011, the RO denied an increased disability evaluation for the Veteran's bilateral sensorineural hearing loss.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In his April 2008 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  In August 2011, the RO requested that the Veteran clarify his hearing request.  In September 2011, the Veteran replied that he wanted a hearing before a Veterans Law Judge sitting at the RO.  The Veteran was subsequently scheduled for an October 2011 hearing before a Veterans Law Judge in Washington, DC.  The record indicates that Washington, DC hearing was "cancelled by Vet[eran]."  The requested hearing before a Veterans Law Judge sitting at the RO has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Then provide the Veteran with an appropriate written hearing notice.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

